         Case 1:15-cv-08307-PAE Document 205 Filed 06/18/20 Page 1 of 1



                                          June 18, 2020
                                                                                        VIA ECF
Honorable Paul A. Engelmayer
U.S. District Court
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    In re Aluminum Warehousing Antitrust Litigation, 13-md-2481
       Fujifilm Manufacturing U.S.A., Inc. v. Goldman Sachs & Co., 15-cv-8307
       Reynolds Consumer Products LLC v. Glencore AG, 16-cv-5955

Dear Judge Engelmayer:

        Pursuant to the Court’s June 5, 2020 Order (Fujifilm Dkt., ECF No. 204;
Reynolds/Southwire Dkt., ECF No. 169), plaintiffs Fujifilm Manufacturing U.S.A., Inc.,
Reynolds Consumer Products LLC, and Southwire Company, LLC and defendants Glencore
International AG and Access World (Vlissingen) B.V. write to update the Court with respect to
their discovery negotiations.

        The parties have reached an agreement on search parameters for defendants’ documents.
The parties request that they be permitted until Monday, June 22, to submit a letter to the Court
setting forth a proposed discovery schedule.

                                     Respectfully submitted,

SCOTT+SCOTT ATTORNEYS                                CURTIS, MALLET-PREVOST, COLT &
AT LAW LLP                                           MOSLE LLP

/s/ Walter W. Noss                                   s/ Eliot Lauer
Walter W. Noss                                       Eliot Lauer
Counsel for Fujifilm Manufacturing                   Counsel for Glencore International AG and
U.S.A., Inc.                                          Access World (Vlissingen) B.V.

PALMERSHEIM & MATHEW LLP

/s/ Robert J. Palmersheim
Robert J. Palmersheim
Counsel for Reynolds Consumer Products
 LLC and Southwire Company, LLC
